Case 3:20-cv-01404-E-BK Document 61 Filed 03/23/21                          Page 1 of 2 PageID 1969



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BRITTANY WILKINS,                                    §
     PLAINTIFF                                       §
                                                     §
V.                                                   § CASE NO. 3:20-CV-1404-E-BK
                                                     §
DUNCANVILLE I.S.D., ET AL.,                          §
    DEFENDANTS                                       §
                                                     §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        United States Magistrate Judge Renée Harris Toliver made findings, conclusions, and a

recommendation on three motions in this case: 1) the “Duncanville Defendants’ Motion to Dismiss

Plaintiff’s First Amended Complaint (for Civil Rights Violations)” 1 (Doc. No. 19); 2) the

Mansfield Defendants’ “Rule 12(b)(6) Motion to Dismiss Plaintiffs’ First Amended Complaint” 2

(Doc. No. 21); and 3) “Plaintiffs’ Motion for Default Judgment” (Doc. No. 25). No objections

were filed. The Court reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

        Accordingly, Plaintiff’s Motion for Default Judgment is DENIED. The motions to dismiss

filed by the Duncanville Defendants and the Mansfield Defendants are GRANTED IN PART.




1
  The “Duncanville Defendants” include Duncanville I.S.D., the Duncanville I.S.D. Police Department, Kathleen
Brown, Matthew Garcia, Thomas Lovett, Chavela Hampton, Carl Jackson, Brandi McIntosh-Lee, Tiara Richard, Carol
Rittiman, and Margarete Youree.

2
  The “Mansfield Defendants” include Mansfield I.S.D., the Mansfield I.S.D. Police Department, Kimberley Cantu,
Jim Vaszauskas, Greg Minter, Jimmy Dale Womack, and Raul M. Taylor.

                                                      1
Case 3:20-cv-01404-E-BK Document 61 Filed 03/23/21              Page 2 of 2 PageID 1970



All of Plaintiff’s claims brought on behalf of her minor son are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s own claims against all Defendants are DISMISSED WITHOUT

PREJUDICE to Plaintiff filing an amended complaint. Plaintiff is ORDERED to file an amended

complaint within 14 days. If Plaintiff fails to amend her complaint within 14 days to cure the

deficiencies noted, at the re-urging of Defendants, those claims will be DISMISSED WITH

PREJUDICE.

       SO ORDERED this 23rd day of March, 2021.




                                                  ____________________________________
                                                  Ada Brown
                                                  UNITED STATES DISTRICT JUDGE




                                              2
